

115 HR 2745 IH: Healthy MOM Act
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2745IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mrs. Watson Coleman (for herself, Ms. Barragán, Mrs. Beatty, Ms. Bonamici, Mr. Brendan F. Boyle of Pennsylvania, Mr. Butterfield, Mr. Carbajal, Mr. Cárdenas, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cohen, Mr. Connolly, Mr. Conyers, Mr. Delaney, Ms. DelBene, Mrs. Dingell, Mr. Ellison, Mr. Engel, Mr. Evans, Mr. Foster, Ms. Frankel of Florida, Mr. Gallego, Mr. Garamendi, Mr. Al Green of Texas, Mr. Grijalva, Mr. Hastings, Mr. Huffman, Ms. Jackson Lee, Mr. Jeffries, Ms. Kaptur, Ms. Kelly of Illinois, Mr. Khanna, Mr. Langevin, Mrs. Lawrence, Mr. Lawson of Florida, Ms. Lee, Mr. Lewis of Georgia, Mr. Lowenthal, Ms. Michelle Lujan Grisham of New Mexico, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Ms. McCollum, Mr. McEachin, Mr. McGovern, Mr. Moulton, Ms. Moore, Mr. Nadler, Ms. Norton, Mr. Pascrell, Mr. Payne, Ms. Pingree, Ms. Roybal-Allard, Mr. Ryan of Ohio, Mr. David Scott of Georgia, Ms. Shea-Porter, Mr. Sires, Ms. Speier, Mr. Takano, Ms. Titus, Mr. Tonko, Ms. Wasserman Schultz, Ms. Maxine Waters of California, Ms. Wilson of Florida, Mr. Peters, and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XXVII of the Public Health Service Act to provide for a special enrollment period for pregnant women, and for other purposes. 
1.Short titleThis Act may be cited as the Healthy Maternity and Obstetric Medicine Act or the Healthy MOM Act. 2.Findings and purpose (a)FindingsCongress finds the following: 
(1)Pregnancy is a significant life event for millions of women in the United States each year. (2)For more than 30 years, our Nation, through the Medicaid program, has recognized that pregnant women need immediate access to affordable care, and has allowed women who meet income-eligibility requirements to enroll in Medicaid coverage when they become pregnant. 
(3)Congress recognized the central importance of maternity coverage by classifying maternity and newborn care as one of the ten essential health benefits that must now be covered on most individual and small group health insurance plans under section 1302(b)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(b)(1)). (4)The Patient Protection and Affordable Care Act has greatly increased access to affordable health insurance coverage for women. Today, more than 7,500,000 women have access to health insurance because of the law. That Act made it illegal to deny coverage based on pre-existing conditions, like pregnancy, or charge women more money for their premiums. That Act also required women’s preventive services like birth control to be covered without cost sharing. 
(5)Access to comprehensive maternity coverage allows women to access important pregnancy-related care, which is demonstrated to improve health outcomes for women and newborns and reduce financial costs for both consumers and insurers. (6)Uninsured women, women with grandfathered and transitional health plans, self-funded student health plans, and catastrophic and high-deductible health plans may lack access to comprehensive and affordable maternity coverage. 
(7)Employer health plans that exclude dependent daughters from maternity coverage leave young women without coverage for their pregnancy, even though Federal law has long held that treating pregnancy differently than other conditions is sex-based discrimination. (8)A special enrollment period is especially important for young adults, who are at high risk for unintended pregnancies, yet young adults are frequently enrolled in catastrophic coverage, which often has fewer benefits, more restrictions, and higher deductibles. 
(9)Timely maternity care improves the health of pregnant women, as well as birth outcomes and the health of babies throughout their lifetimes. Pregnancy-related maternal mortality is three to four times higher among women who receive no maternity care compared to women who do. Regular maternity care can detect or mitigate serious pregnancy-related health complications, including preeclampsia, placental abruption, complications from diabetes, complications from heart disease, and Graves’ disease, all of which can result in morbidity or mortality for the mother or newborn. (10)Regular maternity care can reduce preterm births and the health complications associated with preterm births. 
(11)Timely maternity care can reduce short- and long-term health care costs. If a woman does not have access to affordable maternity care during her pregnancy, and she or her newborn experiences pregnancy complications that result in health problems after birth, their insurer may end up paying much higher costs than if the insurer had covered the woman’s maternity care during her pregnancy. Intensive maternity care can reduce hospital and neonatal intensive care unit admissions among infants, resulting in cost savings of $1,768 to $5,560 per birth. For women with high-risk pregnancies, intensive maternity care saves $1.37 for every $1 invested in maternity care. (b)PurposeThe purpose of this Act is to protect the health of women and newborns by ensuring that all women eligible for coverage through the Exchanges established under title I of the Patient Protection and Affordable Care Act (Public Law 111–148) and women eligible for other individual or group health plan coverage can access affordable health coverage during their pregnancy. 
3.Providing for a special enrollment period for pregnant individuals 
(a)Public Health Service ActSection 2702(b)(2) of the Public Health Service Act (42 U.S.C. 300gg–1(b)(2)) is amended by inserting including a special enrollment period for pregnant individuals, beginning on the date on which the pregnancy is reported to the health insurance issuer before the period at the end. (b)Patient protection and affordable care actSection 1311(c)(6) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(6)) is amended— 
(1)in subparagraph (C), by striking and at the end; (2)by redesignating subparagraph (D) as subparagraph (E); and 
(3)by inserting after subparagraph (C) the following new subparagraph:  (D)a special enrollment period for pregnant individuals, beginning on the date on which the pregnancy is reported to the Exchange; and. 
(c)Special enrollment periodsSection 9801(f) of the Internal Revenue Code of 1986 (26 U.S.C. 9801(f)) is amended by adding at the end the following new paragraph:  (4)For pregnant individuals (A)A group health plan shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan (or a dependent of such an employee if the dependent is eligible, but not enrolled, for coverage under such terms) to enroll for coverage under the terms of the plan upon pregnancy, with the special enrollment period beginning on the date on which the pregnancy is reported to the group health plan or the pregnancy is confirmed by a health care provider. 
(B)The Secretary shall promulgate regulations with respect to the special enrollment period under subparagraph (A), including establishing a time period for pregnant individuals to enroll in coverage and effective date of such coverage.. (d)Effective dateThe amendments made by this section shall apply with respect to plan years beginning after the 2016 plan year. 
4.Coverage of maternity care for dependent childrenSection 2719A of the Public Health Service Act (42 U.S.C. 300gg–19a) is amended by adding at the end the following:  (e)Coverage of maternity careA group health plan, or health insurance issuer offering group or individual health insurance coverage, that provides coverage for dependents shall ensure that such plan or coverage includes coverage for maternity care associated with pregnancy, childbirth, and postpartum care for all participants, beneficiaries, or enrollees, including dependents, including coverage of labor and delivery. Such coverage shall be provided to all pregnant dependents regardless of age.. 
5.Federal employee health benefit plans 
(a)In generalThe Director of the Office of Personnel Management shall issue such regulations as are necessary to ensure that pregnancy is considered a change in family status and a qualifying life event for an individual who is eligible to enroll, but is not enrolled, in a health benefit plan under chapter 89 title 5, United States Code. (b)Effective dateThe requirement in subsection (a) shall apply with respect to any contract entered into under section 8902 of such title beginning 12 months after the date of enactment of this Act. 
6.Continuation of Medicaid income eligibility standard for pregnant women and infantsSection 1902(l)(2)(A) of the Social Security Act (42 U.S.C. 1396a(l)(2)(A)) is amended— (1)in clause (i), by striking and not more than 185 percent; 
(2)in clause (ii)— (A)in subclause (I), by striking and after the comma; 
(B)in subclause (II), by striking the period at the end and inserting , and; and (C)by adding at the end the following: 
 
(III)January 1, 2014, is the percentage provided under clause (v).; and (3)by adding at the end the following new clause: 
 
(v)The percentage provided under clause (ii) for medical assistance on or after January 1, 2014, with respect to individuals described in subparagraph (A) or (B) of paragraph (1) shall not be less than— (I)the percentage specified for such individuals by the State in an amendment to its State plan (whether approved or not) as of January 1, 2014, or 
(II)if no such percentage is specified as of January 1, 2014, the percentage established for such individuals under the State's authorizing legislation or provided for under the State's appropriations as of that date.. 7.Relationship to other lawsNothing in this Act (or an amendment made by this Act) shall be construed to invalidate or limit the remedies, rights, and procedures of any Federal law or the law of any State or political subdivision of any State or jurisdiction that provides greater or equal protection for enrollees in a group health plan or group or individual health insurance offered by a health insurance issuer. 
